PER CURIAM
Petitioner, an inmate of the Oregon State Penitentiary, seeks review of the Disciplinary Committee’s finding that he violated Disciplinary Rule 4. He contends that there was insufficient evidence to support the finding of guilt. We disagree.
In the alternative, petitioner contends that the committee lacked authority to require him to pay restitution for costs to the institution resulting from the rule violation. Respondent concedes that the restitution order was in error, because the record does not contain sufficient evidence of the amount of damage done by petitioner. Lundy v. OSP, 27 Or App 665, 557 P2d 58 (1976). We agree.
Finding of rule violation affirmed; remanded for reconsideration of restitution amount.